Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 17 November 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the English abstracts provided for the foreign references cited therein are illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both an indoor unit (e.g. in fig. 1) and a dehumidifier (e.g. fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cooling/warming apparatus” in line 3 of claim 1 and line 4 and lines 7-8 of claim 11, interpreted as a storage chamber and “a refrigerator, a freezer, a warmer, a refrigerator showcase, a freezing showcase, a warm showcase” or equivalent device “for 
“a mode change unit (MCU)” in line 6 of claim 1 and line 7 of claim 12, interpreted as an arrangement of valves as taught in ¶ 100 and equivalents thereof.
“an apparatus for delivering circulating water” in line 6 of claim 11, interpreted as the combination of a cooing/warming controller, an indoor-unit controller, and a mode change unit taught in ¶ 8 and equivalents of such an apparatus, the mode change unit in turn being interpreted as the arrangement of valves taught in ¶ 100 and equivalents thereof.
It is noted that the corresponding recitation of “an apparatus for delivering circulating water” in line 1 of claim 1 has not been interpreted under 35 U.S.C. 112(f) as claim 1 presents sufficient teachings of structure (particularly the cooling/warming controller, indoor-unit controller, and mode change unit) to perform the recited task of “delivering circulating water”, while the apparatus as presented in claim 11 is not taught to require these structures.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 2 of claim 1, there is taught “a cooling/warming controller”.  The use of a slash in this teaching renders it unclear whether the controller in question is intended for both cooling and warming or for either cooling or warming (that is, whether the slash is to be read as “and” or “or”).  Because it is not clear what operations are required for a controller to fall within the scope of this teaching, the scope of claim 1 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
It is noted that although the “cooling/warming apparatus” has used the same construction of “cooling/warming”, it is not rejected under 35 U.S.C. 112(b) because this or cooling”.
For purposes of examination, claim 1 has been given its broadest reasonable interpretation and the “cooling/warming controller” is interpreted as being capable of controlling cooling, warming or both, consistent with the meaning that the phrase appears to have in ¶ 48 of the specification with regard to the “cooling/warming apparatus”.
Claims 11 and 12 include an equivalent recitation.  As such, these claims are rejected under 35 U.S.C. 112(b) for the same reasons set forth with regard to claim 1 and have been interpreted in the same way.

Claim 3 teaches in lines 1-2 that “the circulating water comprises water and alcohol”.  It is not clear from this teaching how one homogenous chemical compound (all water being H2O) “comprises” both that compound and another, different compound.  It is not clear whether the word “water” as used in “the circulating water” has been given some special definition broader than the plain English meaning and if so what this definition is and whether it applies, for example, to the water that the circulating water comprises or only to the circulating water.  For these reasons, the scope of claim 3 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 3 has been interpreted as reciting that the circulating water is a mix of water (given its plain English meaning) and alcohol.
Claim 14 includes an equivalent teaching to claim 3 and is thus rejected under 35 U.S.C. 112(b) for the same reasons set forth above and given the same interpretation.
Claim 5 teaches in lines 1-3 that “among the cooling/heating controller and the humidity controller, the cooling/heating controller is configured” with certain limitations.  It is not clear from this teaching what is meant by “among the cooling/heating controller and the humidity controller” as the following limitations are only taught to apply to the cooling/heating controller.  It is unclear if the phrase “among the cooling/heating controller and the humidity controller” was included in error (in which case the limitations apply only to the cooling/heating controller) or if the phrase indicates that the limitations are applicable to both of these controllers.  For this reason, the scope of claim 5 with specific regard to the humidity controller cannot be ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 5 has been given its broadest reasonable interpretation and the limitations recited therein have been interpreted as applying only to the cooling/heating controller, with the phrase “among the cooling/heating controller and the humidity controller” being given no patentable weight.

In lines 3-4 of claim 9, it is taught that “the plurality of indoor-unit controllers are configured to be connected to any one indoor unit”.  The teaching of “any one indoor unit” appears to indicate the presence of a plurality of such units, but neither claim 9 nor claim 1 from which it depends teaches the system having more than one indoor unit.  For this reason, it is not clear whether the controllers are simply all capable of connecting to the single indoor unit, whether multiple indoor units are in fact required, and what if any limitations or features of the one indoor unit taught in claim 1 are or are not applicable to 

In line 2 of claim 10, the teaching of “the electronic valve” lacks antecedent basis as such a valve is not previously taught in claim 10 or in claim 1 from which it depends but is only taught in claim 8.  It is unclear from the inclusion of this element in claim 10 and the use of the definite article “the” whether the valve of the claim is intended to be the same device with the limitations taught for it in claim 8 and thus the scope of claim 10 with regard to this valve cannot be positively ascertained.  For this reason, claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 10 has been interpreted as depending upon claim 8 and thus requiring the limitations thereof with regard to “the electronic valve”.
Claim 20 includes an equivalent teaching to claim 10 and is thus rejected under 35 U.S.C. 112(b) for the same reasons set forth above and given the same interpretation.

Claim 11 recites in line 3 “an indoor unit” and then in line 9 presents a duplicate recitation of “an indoor unit” and likewise recites in line 4 and again in lines 7-8 “a cooling/warming apparatus”.  It is not clear if the second recitations of these elements are intended to reference the first as they each use the indefinite article “a” rather than “the” or “said” and thus appear to instead recite an additional indoor unit and an additional cooling/warming apparatus.  For this reason, the number of such elements required by claim 11 and whether these elements share some, all, or none of the respective limitations 
Furthermore, claim 11 recites in lines 11-12 “the cooling/warming controller” and “the indoor-unit controller”.  Although “apparatus for delivering circulating water” of claim 11 has been interpreted under 35 U.S.C. 112(f) as the apparatus of ¶ 8 which includes these controllers, 35 U.S.C. 112(f) also allows for equivalents of the recited structure to fall within the scope of the claims.  As such, because there is not a requirement that the “apparatus for delivering circulating water” have “a cooling/warming controller” and “an indoor-unit controller”, the teachings of these elements in lines 11-12 of claim 11 lack antecedent basis.
For these reason, the scope of claim 11 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b).
For purposes of examination, the system of claim 11 has been interpreted as requiring one cooling/warming apparatus and one indoor unit and the “cooling/warming controller” and “indoor-unit controller” are interpreted as elements of the “system for delivering circulating water” (of claim 11, line 1) but not necessarily of the “apparatus for delivering circulating water” (claim 11, line 6) although they may be elements of the apparatus and thus of the system by extension.

Claim 12 teaches in line 3 “a cooling/warming controller” and in line 5 “an indoor-unit controller”.  As such controllers are already recited in claim 11 from which claim 12 depends, it is not clear whether the controllers of claim 12 are additional to those of claim 11 or whether the teaching of claim 12 further limit the controllers already present per the 
For purposes of examination, the controllers of claim 12 have been interpreted as referring to and receiving antecedent basis from those recited in lines 11-12 of claim 11. 

Claim 16 teaches in lines 1-3 that “among the indoor unit and the air conditioner, the air conditioner is configured” with certain limitations.  It is not clear from this teaching what is meant by “among the indoor unit and the air conditioner” as the following limitations are only taught to apply to the air conditioner.  It is unclear if the phrase “among the indoor unit and the air conditioner” was included in error (in which case the limitations apply only to the air conditioner) or if the phrase indicates that the limitations are applicable to both of these elements.  For this reason, the scope of claim 16 with specific regard to the humidity controller cannot be ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 5 has been given its broadest reasonable interpretation and the limitations recited therein have been interpreted as applying only to the air conditioner, with the phrase “among the indoor unit and the air conditioner” being given no patentable weight.

Claim 18 recites in line 3 “an outdoor unit”, duplicating the teaching of such a unit in line 2 of claim 11 from which it indirectly depends.  It is not clear if the second recitation of this unit is intended to reference the first as it uses the indefinite article “an” rather than “the” or “said” and thus appears to instead recite an additional outdoor unit.  For this 

Claim 19 recites in line 2 “an electronic valve installed in a circulating water passage”.  Claim 11 from which this claim depends recites in line 3 “an indoor unit connected to the outdoor unit through a circulating water passage”.  It is not clear if the recitation of this passage in claim 19 is intended to reference the passage of claim 11 as they each use the indefinite article “a” rather than “the” or “said” and thus appear to instead recite an additional circulating water passage.  For this reason, the number of such passages required by claim 19 and whether these elements share some, all, or none of the respective limitations recited for each cannot be positively established and thus the scope of the claim is rendered indefinite.   For this reason, claim 19 is rejected under 35 U.S.C. 112(b).

Claims 2, 4, 6-8, 13, 15, and 17 are rejected as depending directly or indirectly upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,850,837 B2 to Park et al. 

    PNG
    media_image1.png
    767
    530
    media_image1.png
    Greyscale

Park teaches limitations from claim 1 in fig. 9, shown above, an apparatus for delivering circulating water (shown in fig. 9) comprising: 
a cooling/warming controller (the hot water supply circuit 10 and cooling cycle circuit 2) configured to perform heat exchange of circulating water (in the heat exchanger 
an indoor-unit controller (the water refrigerant heat exchanger 72 and water refrigerant heat exchanger refrigerant controller 86) configured to perform heat exchange of circulating water (on the left passage of the heat exchanger 72) supplied to an indoor unit (floor heating pipe 80) using the refrigerant (directed to the heat exchanger 72 by controller 86 as taught in col. 12, lines 26-31); and 
a mode change unit (MCU) (the various valves including 40, 90, and 94 shown in fig. 9) configured to control a flow of the refrigerant supplied to the cooling/warming controller (10, at the heat exchanger 58) and the indoor-unit controller (86 and 72) according to an operation mode of the cooling/warming apparatus (4) and the indoor unit (80), wherein the cooling/warming controller (10) and the indoor-unit controller (72/86) are configured to share a circulating water passage through which the circulating water moves (the water passages which receive heat from these elements at heat exchangers 54 and 72 being joined at heat storage tank 10, as taught in col. 16, lines 63-66 and col. 17, lines 4-12). 

claim 2, in fig. 9, shown above, the apparatus according to claim 1, wherein the circulating water is composed of water (the medium used being taught to be water in hot water pipe 7 for the hot water supply tank 4 (separate from the external water supplied at water supply 5) in col. 4, lines 18-25, in the water refrigerant heat exchanger (72) for the floor heating pipe (80) in col. 6, lines 41-43, and in the heat storage tank 100 in col. 17, lines 9-12.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US Publication No. 2010/0018224 A1 to Zhang et al.

Regarding claim 3, Park teaches an air conditioning system in which a refrigeration cycle is used to exchange heat with water circulating to a plurality of use-side units in a water circuit.  Park does not teach the circulating water being a mixture of water and alcohol.  Zhang teaches in ¶ 26 a refrigeration system in which a heating medium may be either water, or alternatively “a liquid mixture of water and alcohol”.  It would have been obvious to one of ordinary skill in the art at the time the application was .

Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US Publication No. 2011/0225998 A1 to Yamashita et al.

    PNG
    media_image2.png
    417
    560
    media_image2.png
    Greyscale

Regarding claims 4 and 5, Park teaches an air conditioning system in which a refrigeration cycle is used to exchange heat with water circulating to a plurality of use-side units in a water circuit.  Park does not teach the indoor unit controller comprising a cooling/heating controller for supplying circulating water to an air conditioner and a humidity controller for supply circulating water to a dehumidifier as taught in claim 4 and 

claim 6 in fig. 9, shown above, the apparatus according to claim 1, wherein the cooling/warming controller (10) comprises: 
a compressor (12 of the cooling cycle circuit 2) configured to compress the refrigerant (in the cooling cycle circuit 2); 
a first heat exchanger (58) configured to perform heat exchange between the refrigerant (of the cooling cycle circuit 2) and the circulating water (at heat exchanger 54 indirectly via the hot water supply circuit 10); and 
a first expansion valve (16 or 17) configured to expand the refrigerant and adjust a flow rate of the refrigerant (col. 2, lines 55-57), and 
wherein the indoor-unit controller comprises: 
a second heat exchanger (72) configured to perform heat exchange between the refrigerant and the circulating water (as taught in col. 6, lines 41-43).
Park does not teach the indoor-unit controller including a second expansion valve for expanding and controlling the flow of the refrigerant.  Yamashita teaches in fig. 3, shown above, an air conditioning system in which an outdoor unit (1) is provided with a refrigeration cycle system communicating with a number of indoor units (2a-2d) by a pair of intermediate heat exchangers (15a and 15b) equivalent in function to the heat exchangers 72 and 58 of Park.  Yamashita further teaches each of these heat exchangers being individually provided with an expansion valve with expansion valve 16d disposed adjacent to the heat exchanger 15a and expansion valves 16a and 16c adjacent to the heat exchanger 15b.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Park with the expansion valves of Yamashita in order to allow for more varied individual control of the heating and cooling operations of 

Regarding claim 9, Park teaches an air conditioning system in which a refrigeration cycle is used to exchange heat with water circulating to a plurality of use-side units in a water circuit.  Park does not teach the system including a plurality of indoor-unit controllers with each of being connectable to any of a number of indoor units.  Yamashita teaches in fig. 3, shown above, an air conditioning system in which an outdoor unit (1) is provided with a refrigeration cycle system communicating with a number of indoor units (2a-2d) by a pair of intermediate heat exchangers (15a and 15b) for heating or cooling a heat exchange medium flowing to the indoor units, any of the indoor units being connectable to either of the intermediate heat exchangers.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Park with the plural indoor water-to-air units connectable to perform heating, cooling, and dehumidification taught by Yamashita to increase the versatility of the system of park, allowing it to operate to control the climate and improve user comfort in a variety of spaces.

Regarding claim 10, Park teaches an air conditioning system in which a refrigeration cycle is used to exchange heat with water circulating to a plurality of use-side units in a water circuit.  Park does not teach the mode change unit opening and closing an electronic valve to control the flow of circulating water to the cooling/warming controller and the indoor-unit controller of his system.  Yamashita teaches in fig. 3, shown .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US Patent No. 7,454,919 to Ookoshi et al.

    PNG
    media_image3.png
    592
    590
    media_image3.png
    Greyscale

claim 7 in fig. 9, shown above, the apparatus according to claim 1, further comprising: 
a second circulating water pump (8) configured to move circulating water supplied from the cooling/warming apparatus (the water heater having supply tank 4) to the cooling/warming controller (at the heat exchanger 54); and 
a third circulating water pump (84) configured to move circulating water supplied from the indoor unit (80) to the indoor-unit controller (at heat exchanger 72). 
Park does not teach the system of his invention including another water pump moving water from the indoor equipment to an outdoor unit.  Ookoshi teaches in fig. 1, shown above, and col. 2, lines 32-45, a heat pump how water supply apparatus having an outdoor unit (1) and an indoor unit (2, being a hot-water tank unit) and further teaches a water pump (17) for circulating water from the hot-water tank unit (2) to a heat exchanger (13) in the outdoor unit (1).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Park with the indoor-to-outdoor water pump and associated heat exchanger in order to increase the ability of the system to exchange heat between the indoor and outdoor portions, promoting greater performance and faster temperature control response. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US Patent No. 9,651,281 to Jeon.



    PNG
    media_image4.png
    404
    603
    media_image4.png
    Greyscale

Regarding claim 8, Park teaches an air conditioning system in which a refrigeration cycle is used to exchange heat with water circulating to a plurality of use-side units in a water circuit.  Park does not teach the system having an electronic valve connecting to the indoor unit controller and the outdoor unit.  Jeon teaches in fig. 1, shown above, a heat pump refrigeration cycle system having an indoor heat exchanger (220) connected by a valve 250 directly to a secondary outdoor heat exchanger (100).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Park with the auxiliary outdoor heat exchanger of Jeon, communicating with the indoor heat exchanger of Park in order to provide heat rejection capacity additional to or as an alternate mode of operation to the cooling cycle system of Park so that heat may be rejected or absorbed to the water circuit of Park when conditions permit either without requiring the operation of the cooling water circuit or in addition to that circuit’s operation to improve the system’s energy efficiency.
Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jeon.

Park teaches limitations from claim 11 in fig. 9, shown above, a system for delivering circulating water comprising: 
an indoor unit (floor heating pipe 80);
a cooling/warming apparatus (a water heater having supply tank 4) connected to the circulating water passage (by hot water pipes 7) (the water passages being joined at heat storage tank 10, as taught in col. 16, lines 63-66 and col. 17, lines 4-12); and 
an apparatus for delivering circulating water configured to: 
perform heat exchange (at heat exchangers 54 and 58) of circulating water supplied to a cooling/warming apparatus (in pipes 7, to the water heater) using a refrigerant (from the refrigerant of the cooling cycle 2 to that of the hot water supply cycle 10 and thus to the water in the heat exchanger (54), 
perform heat exchange (at the heat exchanger 74) of circulating water supplied to an indoor unit (80, by passages 82using the refrigerant (delivered to the heat exchanger 72 by the controller 86), and 
control a flow of the refrigerant supplied to the cooling/warming controller and the indoor-unit controller according to an operation mode of the cooling/warming apparatus and the indoor unit (using the various valves including 40, 90, and 94 shown in fig. 9), 
wherein the indoor unit and the cooling/warming apparatus are configured to share the circulating water passage through which the circulating water moves (the water 
Park does not teach the system the indoor unit connecting to the indoor unit controller and the outdoor unit.  Jeon teaches in fig. 1, shown above, a heat pump refrigeration cycle system having an indoor heat exchanger (220) connected by a valve (250) to a secondary outdoor heat exchanger (100).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Park with the auxiliary outdoor heat exchanger of Jeon, communicating with the indoor heat exchanger of Park in order to provide heat rejection capacity additional to or as an alternate mode of operation to the cooling cycle system of Park so that heat may be rejected or absorbed to the water circuit of Park when conditions permit either without requiring the operation of the cooling water circuit or in addition to that circuit’s operation to improve the system’s energy efficiency.

Regarding the limitations of claim 12, refer to the above rejection of claim 1.

Regarding the limitations of claim 13, refer to the above rejection of claim 2.

Regarding the limitations of claim 19, refer to the above rejection of claim 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Jeon as applied to claim 11 above, and further in view of Zhang.

claim 14, refer to the above rejection of claim 3.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Jeon as applied to claims 11 and 12 above, and further in view of Yamashita.

Regarding claims 15 and 16, Park teaches an air conditioning system in which a refrigeration cycle is used to exchange heat with water circulating to a plurality of use-side units in a water circuit.  Park does not teach the indoor unit controller comprising an air conditioner and a dehumidifier as taught in claim 15 and the cooling/heating controller sharing the circulating water passage with the air conditioner as taught in claim 5.  Yamashita teaches in fig. 3, shown above, an air conditioning system in which an outdoor unit (1) is provided with a refrigeration cycle system communicating with a number of indoor units (2a-2d) by a pair of intermediate heat exchangers (15a and 15b) and associated valves (16a-16e) and specifically teaches in ¶ 66 and ¶ 12-15 that the indoor units are each capable of use for cooling operations (including dehumidifying operations) and heating operations, making the heat exchanger (15b) and associated valves (16a-16c) used in the cooling and dehumidifying operations equivalent to the claimed dehumidifying controller and the heat exchanger (15a) and associated valves (16d and 16e) used in the equivalent to the claimed heating, cooling-main, and heating-main operations equivalent to the claimed cooling/heating controller as taught in claim 15.  It will be noted that both Park (as shown in fig. 9) and Yamashita (as shown in fig. 3) each teach only a single water circuit including the water passages 7 and 82 and heat storage 

Regarding the limitations of claim 17, refer to the above rejection of claim 6.

Regarding the limitations of claim 20, refer to the above rejection of claim 10.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Jeon as applied to claims 11 and 12 above, and further in view of Ookoshi.

Regarding the limitations of claim 18, refer to the above rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        6 January 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763